OPINION — AG — ** RAILROAD POLICE — WEAPONS ** RAILROAD POLICEMEN EMPLOYED AND PERFORMING DUTIES PURSUANT TO 66 Ohio St. 1971 183 [66-183] MAY CARRY FIREARMS. ANY PERSON REGISTERED BY A LAWFULLY RECOGNIZED GOVERNMENTAL ENTITY AUTHORIZED BY STATUTE OR ORDINANCE TO REGISTER SECURITY GUARDS WOULD BE CONSIDERED A " REGISTERED SECURITY OFFICER " UNDER 21 Ohio St. 1971 1289.8 [21-1289.8], SINCE A RAILROAD POLICEMEN HAS THE POWERS OF A PEACE OFFICER, IT IS NOT NECESSARY TO DETERMINE WHETHER A RAILROAD POLICEMAN IS A " REGISTERED SECURITY OFFICER ". IT IS CLEAR THAT A RAILROAD POLICEMAN COMES WITHIN THE " LAW ENFORCEMENT OFFICER " EXCEPTION CONTAINED IN 21 Ohio St. 1971 1289.8 [21-1289.8], 21 Ohio St. 1971 1289.2 [21-1289.2] [21-1289.2] DOES NOT CONSTITUTE A GRANT OF AUTHORITY TO CARRY AND USE FIREARMS. ALTHOUGH CORPORATE PROPERTY IS ENTITLED TO THE SAME PROTECTION AS PROPERTY BELONGING TO AN INDIVIDUAL, A PERSON USING OR CARRYING A FIREARM TO DEFEND OR PROTECT CORPORATE PROPERTY MUST DO SO IN CONFORMITY WITH THE STATUTE AND CASE LAW. CITE: 21 Ohio St. 1971 1289.2 [21-1289.2], 66 Ohio St. 1971 183 [66-183] [66-183], 21 Ohio St. 1971 1289.6 [21-1289.6] [21-1289.6](6)  (MICHAEL CAUTHRON)